

115 HR 2130 IH: Civil Rights Legacy of Medgar Wiley Evers Congressional Gold Medal Act
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2130IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Mr. Harper introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo award a Congressional Gold Medal to Myrlie Evers-Williams, in recognition of the great
			 contributions and ultimate sacrifice she and her husband, the assassinated
			 civil rights leader Medgar Wiley Evers, made in the fight for racial
			 equality in the United States.
	
 1.Short titleThis Act may be cited as the Civil Rights Legacy of Medgar Wiley Evers Congressional Gold Medal Act. 2.FindingsThe Congress finds the following:
 (1)An integral part of the fight for racial equality, Medgar Wiley Evers, was born July 2, 1925, in Decatur, Mississippi, to James and Jessie Evers.
 (2)Faithfully serving his country, Medgar Evers willingly left high school to join the Army at the start of World War II.
 (3)After the conclusion of the war, Mr. Evers returned home to Mississippi, completed high school, enrolled in Alcorn Agricultural and Mechanical College (presently known as Alcorn State University) and earned a Bachelor of Arts degree in Business Administration.
 (4)While at Alcorn State University, Medgar Evers met and married fellow Alcorn student, Myrlie Beasley, of Vicksburg, Mississippi.
 (5)Upon graduation, Myrlie and Medgar Evers moved to Mound Bayou, Mississippi, where Medgar held a job with Magnolia Mutual Life Insurance Company, and began establishing local chapters of the National Association for the Advancement of Colored People (NAACP) throughout the Mississippi Delta.
 (6)Having been so moved by the immense suffering of African-Americans in Mississippi, Medgar Evers felt compelled to fight to change the circumstances and challenges facing them and, in 1954, Medgar Evers became the first known African-American to apply to the University of Mississippi School of Law. Mr. Evers was denied enrollment.
 (7)In 1954, Medgar Evers became the first Field Secretary for the Mississippi chapter of the NAACP. (8)In the capacities of his new position, Medgar Evers hosted numerous voter registration efforts in Mississippi and, as a result of these activities, received numerous threats against his life.
 (9)Despite these threats, Mr. Evers carried on his work with dedication and courage, organizing rallies, building membership within the NAACP, and traveling around the country educating the public on the fight for Civil Rights.
 (10)Medgar and Myrlie Evers’ passion for quality education for all children led them to file suit against the Jackson, Mississippi, public school system gaining him attention with the national media as a leader of the Civil Rights Movement in Mississippi.
 (11)As a result of his continued and ongoing efforts—rallies, sit-ins, and protests—to stand up for the rights of African-Americans in Mississippi, Mr. Evers was arrested, beaten, and jailed with his due process rights denied.
 (12)The senseless and abhorrent violence against Mr. Evers reached its pinnacle on June 12, 1963, when he was violently shot in front of his home and died shortly afterwards in a local hospital, mere hours after President John F. Kennedy had made a national televised speech from the Oval Office calling for full racial integration in America. The Civil Rights Act was enacted the following year.
 (13)As a veteran, Evers was buried with full military honors at Arlington National Cemetery. (14)On June 23, 1963, Byron De La Beck­with, a member of the White Citizens’ Council, was arrested for Evers’ murder, but juries in 1964, composed solely of White men, twice deadlocked on De La Beckwith’s guilt, resulting in mistrials.
 (15)Following two trials resulting in acquittal, in 1990, Mrs. Evers convinced Mississippi prosecutors to reopen Medgar Evers’ murder case, and a new trial led to the conviction and life imprisonment of Medgar Evers’ killer in 1994.
 (16)It is befitting that Congress bestow the highest civilian honor, the Congressional Gold Medal, to Myrlie in recognition of the great contributions and ultimate sacrifice she and her husband, the assassinated civil rights leader Medgar Wiley Evers, made in the fight for racial equality, which tragically led to his assassination, but also was a major catalyst in passage and enactment of the Civil Rights Act in 1964.
			3.Congressional gold medal
 (a)Presentation AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Myrlie Evers-Williams, in recognition of the great contributions and ultimate sacrifice she and her husband, the assassinated civil rights leader Medgar Wiley Evers, made in the fight for racial equality in the United States.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
 (c)Award of medalFollowing the award of the gold medal under subsection (a), the medal shall be given to the Mississippi Civil Rights Museum, where it shall be available for display or temporary loan to be displayed elsewhere, as appropriate.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medal
 (a)National medalThe gold medal struck pursuant to this Act is a national medal for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemFor purposes of section 5134 of title 31, United States Code, the gold medal struck under this Act shall be considered to be a numismatic item.
			